DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed February 4, 2021.  Claims 1-7, 10, 11 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (U.S. Patent Application Publication 2016/0216213) in view of Walker et al. (U.S. Patent Application Publication 2002/0154309), further in view of Mueller et al. (U.S. Patent Application Publication 2003/0076491).
Regarding claims 1, 10, 11, O’Brien et al. disclose (Figs.) a measuring device, comprising: a unitary body (12); a flow channel (20) defined by the unitary body; a flow cell mounting site (opening for 30, 32) defined by the unitary body in the flow channel; and an optical flow cell (30, 32; see also [0034]) arranged to be received within the flow cell mounting site, wherein the optical flow cell comprises: i) a input window (24) including a light exit surface; ii) an output window (second instance of 24) including a light entrance surface; iii) a holder (22) supporting the windows as claimed, wherein the flow cell extends along a first axis and has a through hole (chamber where 26 is located) for receiving a flow of a sample fluid, said through hole being substantially transverse to said first axis, the holder defines first and second 
Regarding claims 2, 3, O’Brien et al. in view of Walker et al. and Mueller et al. disclose the claimed invention as set forth above.  O’Brien et al. and Mueller et al. do not disclose titanium or the thermal expansion value as claimed.  Walker et al. further teach ([0040]) a holder material of titanium.  Titanium having the thermal expansion value as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a material in the apparatus of O’Brien et al. in view of Walker et al. and Mueller et al. to obtain a corrosion resistant holder as taught, known and predictable. 
Regarding claim 4, O’Brien et al. in view of Walker et al. and Mueller et al. disclose the claimed invention as set forth above.  O’Brien et al. and Mueller et al. do not disclose the . 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. in view of Walker et al. and Mueller et al., further in view of Ford et al. (U.S. Patent 4,182,017).
Regarding claims 5-7, O’Brien et al. in view of Walker et al. and Mueller et al. discloses the claimed invention as set forth above.  Walker et al. further discloses ([0043]) threaded light guide holders and protruding light guides.  O’Brien et al., Walker et al. and Mueller et al. do not disclose an adhesive.  Ford et al. teach (col. 3, lines 1-5) an adhesive to fix a light guide within a holder.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an adhesive in the apparatus of O’Brien et al. in view of Walker et al, Mueller et al. and Ford et al. to secure the light guide as taught, known and predictable. 
Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.
Applicant asserts that the light exit surface and light entrance surfaces do not extend and protrude into the through hole as claimed.  Examiner disagrees.  The claims state the light  guides “are arranged in said holder so that the light exit surface and light entrance surface extend and protrude into said through hole
Applicant further asserts the combination of references changes the principle of operation or purpose of O’Brien.  Examiner disagrees.  The modification of substituting a light guide for the windows of O’Brien does not change the principle of operation of O’Brien.  The light guide would still be flush with the holder of O’Brien and improve detection by reducing light loss as set forth above.  Applicant does not challenge this motivation.  
Thus, Applicant’s remarks are not persuasive and this rejection is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878